Title: John Thaxter to Abigail Adams, 15 September 1778
From: Thaxter, John
To: Adams, Abigail



Madam
Tuesday Philadelphia Sept. 15th. 1778

Since the date of that letter mentioning my not having recieved any intelligence from home for more then two months, I have had the honor of four or five letters from you and two or three from home. Your favor of the 2d. inst. came to hand yesterday. My situation is such at present, that it will by no means answer for me to reside here. Boarding, at almost the cheapest rate, is 16 dollars per week and Washing between two and three dollars per dozen. Every thing else is in proportion. Shoes 9. 10. and 12 dollars per pair. My pay is 100 dollars a month. After the Bills for boarding and washing and other contingent expences are paid, what is there left? Why a fund sufficient to support an extravagant Wife, a magnificent Table and all the equipage and parade of high life. I never wish to see Salaries very high in America. My Ambition is a decent competency. I believe my pay will not be raised. Congress do not seem inclined to raise Wages. Compensation is most agreeable to them. If the limits of some Room in a certain building, now before my Eyes, does not mark the utmost extent of my personal liberty, I shall be easy. I hope to escape.—Enough of Egotisms.
Ten sail of Jamaica men were lost on the Bahamas in the late storm. Fine Harvest indeed for the Divers.
A paragraph of a letter from the far Country mentions, that an Engagement between the two fleets was daily expected. It was the opinion of the Writer that as soon as the news of the Ratification of the Treaty between France and America reached England, War would be instantly declared. The letter was dated July 4th. 1778. A letter of the 12th from a Gentleman of distinction at Camp mentions that the accounts from deserters as well as appearances seem to indicate a total evacuation of New York by Water.—Destruction attend them wherever they go. Thus much for News. It needs no Comments. The Observations to be made will naturally occur.

With great respect I am Madam Your humble Servt.,
JT J.


I have this instant heard that the Privateer Montgomery has arrived from Nantz in France. She brings news that Keppel is blocked up in Portsmouth, by the Brest fleet—that 3000 manufacturers had risen—and that the insurrection was quelled by Subscriptions. Tame fools. They are fit subjects for so mercenary an Administration.
I hope de Chartres the French Admiral will make Keppel tremble to some purpose.

